           Case 2:16-cr-00376-RFB Document 69 Filed 09/01/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     JAWARA GRIFFIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Jawara_Griffin@fd.org
 6
     Attorney for Alonso Fontes-Verdugo
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00376-RFB
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                   (Second Request)
13
     ALONSO FONTES-VERDUGO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Jawara
19
     Griffin, Assistant Federal Public Defender, counsel for Alonso Fontes-Verdugo, that the
20
     Revocation Hearing currently scheduled on September 16, 2021, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      The supervised release petition alleges a new violation which is pending before
24
     Magistrate Judge Weksler in Case No. 2:21-mj-415-BNW. Defense counsel cannot proceed on
25
     the current revocation hearing without resolving the new case. The new case is currently set
26
     for a preliminary hearing on September 7,2021.
           Case 2:16-cr-00376-RFB Document 69 Filed 09/01/21 Page 2 of 3




 1          2.     Defense counsel requires time to review the discovery in the new case before
 2   deciding how to proceed here.
 3          3.     Absent any pretrial suppression or dismissal motions in the new case, the parties
 4   intend to work towards a global fast track resolution which would resolve both pending cases.
 5          4.     The defendant is in custody and agrees with the need for the continuance.
 6          5.     The parties agree to the continuance.
 7          This is the second request for a continuance of the revocation hearing.
 8          DATED this 31st day of August, 2021.
 9
10    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        Acting United States Attorney
11
12
      By /s/ Jawara Griffin                          By /s/ Jared Grimmer
13    JAWARA GRIFFIN                                 JARED GRIMMER
      Assistant Federal Public Defender              Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
           Case 2:16-cr-00376-RFB Document 69 Filed 09/01/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00376-RFB
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     ALONSO FONTES-VERDUGO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                           November 18, 2021
     Thursday, September 16, 2021 at 9:00 a.m., be vacated and continued to ________________

12                   10 00 __.m.;
     at the hour of ___:___ a     or to a time and date convenient to the court.

13          DATED this 1st
                       ___ day of September, 2021.

14
15
                                                  RICHARD F. BOULWARE, II
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
